Citation Nr: 1137516	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  06-35 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as secondary to herbicide exposure.

2.  Entitlement to an effective date earlier than October 10, 2002 for the grant of service-connection for coronary artery disease associated with herbicide exposure.

3.  Entitlement to initial evaluations for coronary artery disease associated with herbicide exposure greater than 10 percent from October 10, 2010, 30 percent from June 30, 2006, and 60 percent from December 14, 2010.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In an October 2008 decision the Board, inter alia, denied entitlement to service connection for skin cancer, to include as secondary to herbicide exposure.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011 the Court issued a decision vacating the Board's denial of the claim for service connection for skin cancer, to include as secondary to herbicide exposure and remanding the matter for further proceedings.  

During the pendency of the appeal, the RO issued a rating decision in May 2011 awarding service connection for coronary artery disease.  As explained in further detail below, the Veteran has expressed disagreement with the effective date and disability ratings that were initially assigned for this disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Court vacated that portion of the October 2008 Board decision that denied service connection for skin cancer, to include as secondary to herbicide exposure.  The Court stated in its decision that the Veteran raised an argument for service connection for his skin cancer that had not previously been considered, i.e., that his skin cancer was caused by overexposure to near-equatorial sunlight.  The Court found on review of the record that the Veteran had not raised this theory to the Board; however, the Court felt that the Veteran's history of significant sun exposure in Vietnam was sufficient evidence to meet the "low threshold" indicating that his cancer "may be associated" with military service.  

In making this determination, the Court noted that while it had jurisdiction to hear arguments presented to it in the first instance, provided it otherwise had jurisdiction over the Veteran's claim, the determination of whether to entertain an argument raised for the first time at the Court was a matter of discretion.  See Maggitt v. West, 202 F.3d 1370, 1377-78 (Fed. Cir. 2002).  One limitation on the Court's discretion is its role as an appellate tribunal, which precludes it from finding facts in the first instance.  See Hensley v. West.  212 F.3d 1255, 1263 (Fed. Cir. 2000) (stating that "appellant tribunals are not appropriate fora for initial fact finding"); see also 38 U.S.C.A. § 7261(c).  The Court noted that if it were to address the Veteran's arguments that his skin cancer was caused by overexposure to sun in Vietnam and that his history of significant sun exposure triggered VA's duty to provide a medical opinion, it would be required to make factual findings in the first instance, which it is not allowed to do.  See Hensley, supra.  

Accordingly, the Court remanded the Veteran's claim to allow the Veteran to present argument concerning this new theory of service connection before the Board and directed the Board to proceed consistent with its decision. 

Upon review of the foregoing, inasmuch as the Court has determined that the Veteran's recent assertions that his skin cancer is related to in-service sun exposure constitute sufficient evidence to meet the low threshold indicating that his cancer may be associated with military service, the need to afford VA examination under the duty to assist is triggered.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c) (2011).  Remand is therefore required to accord the Veteran VA examination to determine whether there is an etiological relationship between the Veteran's in-service sun exposure and his postservice skin cancer.  

With respect to the claims for an earlier effective date and higher initial disability evaluation for coronary artery disease, the Board observes that the Court, in Manlincon v. West, 12 Vet. App. 238 (1999), held that where a notice of disagreement is filed but a statement of the case (SOC) has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  In this case, service-connection coronary artery disease associated with herbicide exposure was granted with an evaluation of 10 percent, effective October 10, 2002.  An evaluation of 30 percent was assigned from June 30, 2006, and an evaluation of 60 percent was assigned from December 14, 2010.  In July 2011, the Veteran's representative submitted a notice of disagreement as to the evaluations and effective dates assigned.  Accordingly, the Veteran's claim must be remanded so that the RO or AMC may issue a SOC on the issue of the evaluations and effective dates assigned the service-connected coronary artery disease associated with herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with VCAA notice addressing service connection for skin cancer, to include as secondary to exposure to herbicides but also specifically addressing the argument of exposure to sun.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011).  

2.  The RO/AMC should ask the Veteran to identify any and all health care providers who treated him for his claimed skin cancer.  Obtain all identified records that are not already of record.  In addition, obtain any additional VA treatment records from July 2010 to the present.  If the RO/AMC is unable to obtain any of the relevant records sought, it must notify the Veteran that it has been unable to obtain such records so that he may provide them himself.  The RO/AMC must identify the specific records not obtained, explain the efforts used to obtain those records, and describe any further action to be taken with respect to the claim and.  38 U.S.C. § 5103A(b)(2) (West 2002).

3.  The RO/AMC should schedule the Veteran for VA examination with the appropriate specialist to determine the nature, extent and etiology of any skin pathology to include cancer.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  The examiner is asked to offer the following opinions:

a) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed skin pathology, to include cancer, had its onset during active service or is in any way the result of any incident therein, to include exposure to the herbicide Agent Orange (or any other substance) and/or exposure to near equatorial sunlight during active service in Vietnam?
b) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed skin pathology, to include cancer, is the result of a service-connected disability(ies)?
c) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed skin pathology, to include cancer, is in any way the result of aggravation by a service-connected disability(ies) on a nonservice-connected disability?

A complete rational must be provided for all opinions expressed.  If the examiner is unable to provide an opinion as requested, he or she should fully explain why such opinion could not be reached.  

4.  The RO/AMC should advise the Veteran in writing that it is his responsibility to report for VA examination, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

5.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After the above development is completed and any other development that may be warranted, the RO/AMC should readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

7.  The RO/AMC should evaluate the evidence of record, and after undertaking any other development it deems necessary, issue a SOC to the Veteran and his representative regarding the evaluations and effective dates assigned the service-connected coronary artery disease associated with herbicide exposure.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  See 38 C.F.R. § 20.302(b) (2011).

8.  Only if a substantive appeal is filed, the RO/AMC should undertake any and all additional development which it deems to be necessary and readjudicate the Veteran's claim for higher initial evaluations and earlier effective dates for the service-connected coronary artery disease associated with herbicide exposure.  If the benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental SOC (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


